Grizzly Gold Corp. 3651 Lindell Road, Suite D269 Las Vegas, Nevada, 89103 November 2, 2011 BY EDGAR Securities and Exchange Commission Division of Corporate Finance treet, N.E. Washington, D.C. 20549-7010 Attention:Scott Anderegg, Staff Attorney Re: Grizzly Gold Corp. Registration Statement on Form S-1 Form S-1 filed August 30, 2011, as amended September 28, 2011 as amended November 2, 2011 File No. 333-176555 Dear Mr. Anderegg: In accordance with Rule 461 promulgated under the Securities Act of 1933, as amended (the "Act"), Grizzly Gold Corp. (the “Company”) hereby requests that the Registration Statement described above (the “Registration Statement”) be accelerated so that it will become effective at 11:00 am on Friday, November 4, 2011, or as soon as practicable thereafter.In connection with such request, the undersigned, being all of the officers and directors of the Company, hereby acknowledge the following: 1.Should the Securities and Exchange Commission (the “Commission”) or the staff, acting pursuant to delegated authority, declare the filing effective, it does not foreclose the Commission from taking any action with respect to the filing. 2.The action of the Commission or the staff, acting pursuant to delegated authority, in declaring the filing effective, does not relieve the Company from its full responsibility for the adequacy and accuracy of the disclosure in their filing. 3.The Company may not assert the declaration of effectiveness or the staff’s comments as a defense in any proceeding initiated by the Commission or any person under the federal securities laws of the United States. Should you have any questions regarding this matter, please do not hesitate to call David Lubin, Esq., counsel for the Company, (516) 887-8200, facsimile (516) 887-8250, email address david@dlubinassociates.com. Thank you for your attention to this matter. Very truly yours, GRIZZLY GOLD CORP. By: /s/ Paul Strobel Name: Paul Strobel Title:Chief Executive Officer, President, Treasurer and director (principal executive, financial and accounting officer) By: /s/ Jeoffrey Avancena Name:Jeoffrey Avancena Title:Secretary and director
